PbaRSON, C. J.,
dissenting — After a full argument at the bar ; after reading attentively the opinions filed in the Courts of Virginia, Georgia, and Alabama, and after a free discussion with my brothers Battle and Manly, the conviction that there is no error in the judgment rendered by me at Salisbury, is unchanged. On the contrary, it is firmer, because I have now heard all that can be said, and am satisfied that the reasoning set out in the opinion filed in support of that judgment, has not been, and can not be, answered. I adopt i,t as my opinion in this case- (See that opinion in ex parte Walton in the appendix.)
. In regard to the decisions in the States referred to, being made post litem, motam, they are not entitled to the weight of authority, and should only receive the consideration due to the reasoning offered in their support; and I must be allowed to protest against the position, that the action of the Courts*of other States, can have any legitimate bearing on the action of this Court. When North Carolina was called on to decide the great question of withdrawing from the Union, the action of the other States was a matter relevant to the question, because it was a political one ; bat ours is a question of law, the principles of which are fixed, and should not be influenced by collateral circumstances.
My brothers Battle and Manly - have put the decision on the only ground which is unanswerable, “ necessity knows no law;” for if the Courts assume that the government may act on that principle, there is no longer room for argument. We may put aside the u books” and indulgo ike hope, that when peace again smiles on cur cdiratry, ¡aw will resume its sway. “ Inter arma,,, leges silent.'’